        Case 1:19-cv-07634-KPF Document 67 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                            Plaintiff,

                     v.

RELATED PARTNERS, INC.; ARTERO                        19 Civ. 7634 (KPF)
JIMENEZ; KATHERINE BLOCK;
HUDSON YARDS CONSTRUCTION II                                ORDER
HOLDINGS LLC; HUDSON YARDS
CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; RUSSELL
TOBIN & ASSOCIATES,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter, dated March 12, 2021, and

docketed March 19, 2021, seeking to lift the stay in this case. (Dkt. #66).

Defendants shall file a response within two weeks of the date of this Order.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
